                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLANIA
____________________________________
DANIEL WARREN,                       :
            Plaintiff,               :
                                     :
      v.                             :  CIVIL ACTION NO. 16-0643
                                     :
PRIME CARE MEDICAL INC., et al.      :
            Defendants.              :

                                         ORDER

       AND NOW, this 20th day of December 2019, upon consideration of Defendants

PrimeCare Medical, Inc. and Dr. Deborah J. Wilson’s (“PrimeCare Defendants”) Motion for

Summary Judgment [Doc. No. 109], Defendants Jennifer Sanchez and Kurt Stametz’s (“Officer

Defendants”) Motion for Summary Judgment [Doc. No. 111], and the responses thereto, and for

the reasons stated in the accompanying Memorandum Opinion, it is hereby ORDERED that:

       1) The PrimeCare Defendants’ Motion for Summary Judgment is GRANTED; and

       2) The Officer Defendants’ Motion for Summary Judgment is granted in part and denied

          in part as follows: the motion is GRANTED as to the state law claims and DENIED

          as to the federal claims.

       It is so ORDERED.
                                                 BY THE COURT:
                                                 /s/ Cynthia M. Rufe
                                                 _____________________________
                                                 CYNTHIA M. RUFE, J.
